Citation Nr: 1122772	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-47 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic renal failure, secondary to status post transitional cell carcinoma of the bladder with wedge resection.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bladder dysfunction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1953 to December 1973, and from April 29, 1977, to April 30, 1977.  The Veteran served in combat in the Republic of Vietnam and his decorations include the Silver Star Medal, the Combat Infantryman Badge and the Bronze Star Medal with "V" device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in March 2011.  In April 2011, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of the Veteran's appeal, provided the Veteran and his representative a copy of that opinion, and indicated that the Veteran was entitled to submit additional evidence or argument within 60 days of the date of that letter.  In a signed statement, dated later that same month and received at the Board in April 2011, the Veteran indicated that he had no further evidence or argument to present and requested that the Board proceed with the adjudication of his appeal.  In addition, in April 2011, his representative submitted further argument in support of the Veteran's claim.  Accordingly, the Board will proceed with the consideration of his case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of compensation under 38 U.S.C.A. § 1151 for bladder dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The preponderance of the evidence shows that the Veteran's chronic renal failure did not begin until many years after service, and is not medically related to his status post transitional cell carcinoma of the bladder with wedge resection.


CONCLUSION OF LAW

Chronic renal failure was not incurred or aggravated in service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e), 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide; in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in March 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letter informed the Veteran that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The appellant was afforded a VA medical examination in March 2009 and in March 2011 an opinion of a medical specialist was obtained.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability, or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116(f).  When such a Veteran develops a disease listed in 38 C.F.R. § 3.309(e) to a degree of 10 percent or more following his service in the Republic of Vietnam, the disease shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

In this case, although the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, chronic renal failure is not a disease listed in 38 C.F.R. § 3.309(e), and therefore is not presumed to have been incurred during service.  Also, the Veteran does not claimed that chronic renal failure was incurred in service, and neither service treatment records nor the post-service record reflects that chronic renal failure was diagnosed until many years after the Veteran's period of service.  Rather, the Veteran asserts that chronic renal failure is secondary to his service-connected residuals of status post transitional cell carcinoma of the bladder with wedge resection.  Alternatively, he maintains that his chronic renal failure condition worsened due to an April 2008 VA cystoscopy and sigmoidoscopy in connection with his bladder disability. 

As early as December 2004, VA treatment records indicate a diagnosis of renal failure.  A December 2004 VA treatment record reflects a diagnosis of renal failure, and that such renal failure may be due to the Veteran's history of bladder cancer.  

In June 2005 the Veteran was diagnosed with a renal cyst.  In April 2008, the Veteran underwent a VA cystoscopy and sigmoidoscopy for a diagnosis of persistent urinary tract infections.  

Beginning in October 2008, VA treatment records indicate a diagnosis of stage III chronic kidney disease and renal failure.

The report of a March 2009 VA examination indicates a diagnosis of chronic kidney disease.  After reviewing the claims file, the VA examining physician opined that the Veteran's chronic kidney disease was not related to his status post-transitional cell carcinoma of the bladder with wedge resection, benign prostatic hypotrophy, associated left vericocele and residual incontinence.  The physician reasoned that the Veteran's renal ultrasonogram did not reveal evidence of hydronephrosis or dilated ureter, and indicated that the Veteran had no backflow pressure to the kidney that would easily affect his kidneys.  The VA examining physician opined that the Veteran's chronic kidney disease was multifactorial, and was more likely due to his longstanding hypertension, right-sided solid kidney mass and left kidney cyst.  

In December 2008 and June 2009 the Veteran was noted to have a renal mass.

In March 2011 a medical expert opinion was obtained from a VA physician.  In response to the question, "Is it as likely as not that the Veteran's chronic renal failure is related to a disability of service origin, including heart disease?" the physician responded,

It is not as likely as not that the Veteran's chronic renal failure is related to a disability of the service, including heart disease.  It is impossible to exactly determine the cause of parenchymal kidney disease without a kidney biopsy.  However, based on the data that is made available, the cause of kidney failure is not likely to be directly related to heart disease.  Kidney failure as a direct result of heart disease is usually an acute event, and linked with either severe worsening of cardiac function (congestive heart failure) or from procedures such as angiogram or bypass surgery.  The chronic, stable status of his kidney disease does not indicate such an association.

In response to the question, "Is it as likely as not that the Veteran's hypertension is related to his heart disease?" the medical expert responded,

It is not as likely as not that the Veteran's hypertension is related to his heart disease.  Although heart disease and hypertension are associated conditions, hypertension is not a result of heart disease.  It is possible that the heart disease, and some of its manifestations, as the result of his hypertension.

In response to the question, "Is it as likely as not that the Veteran's chronic renal failure is due to or result of either his status post transitional cell carcinoma of the bladder with wedge resection, or the April 2008 rigid cystoscopy and rigid sigmoidoscopy surgery?" the medical expert responded,

It is not as likely as not that the Veteran's chronic renal failure is due to or result of his bladder pathology, or the April 2008 procedures as listed above.  The ultrasonographic examination of the kidney does not reveal any suggestion of obstructive uropathy significant to cause kidney disease.  The kidney size and the collecting system appear to be normal in December 2008 examination radiology report.  Thus, this does not explain the reason for kidney dysfunction related to the above entities.

In response to the question, "Is it as likely as not that the Veteran's status post transitional cell carcinoma of the bladder with wedge resection, or the April 2008 rigid cystoscopy and rigid sigmoidoscopy surgery, has caused an increase in the severity of his chronic renal failure beyond the natural progression of disease?" the medical expert responded,

It is not as likely as not that the Veteran's bladder pathology or the April 2008 procedures as listed above have caused an increase in the severity of his chronic renal failure beyond the natural progression of disease.  The ultrasonographic examination of the kidney does not reveal any suggestion of obstructive uropathy significant to cause kidney disease.  The kidney size and the collecting system appear to be normal in December 2008 examination radiology report.  Thus, this does not indicate to be the cause of increasing severity of kidney dysfunction beyond natural progression of disease.

Finally, in response to the question, "Is the Veteran's chronic renal failure in any other way medically related to either his status post transitional cell carcinoma of the bladder with wedge resection or the April 2008 rigid cystoscopy and rigid sigmoidoscopy surgery?" the medical expert responded,

By my assessment, based on the data that is available to me, the Veteran's chronic renal failure does not appear to be in any way medically related to either his status post transitional carcinoma of the bladder with wedge resection or the April 2008 rigid cystoscopy and rigid sigmoidoscopy surgery.  In order for such a causal link to exist, there would have had to be presence of substantial signs of obstructive uropathy - this would be diagnosed by a renal ultrasound examination indicating hydronephrosis, hydroureter, or abnormalities in other parts of his collecting system.  None of these were evident in the examination that was performed in 2008.  Although there is a small possibility that soon after his diagnosis and surgery in 1971, and 1972 respectively, there may have been the potential for kidney problem due to obstruction.  However, as late as March of 2009, patient had a serum creatinine of 1.4, and a creatinine clearance of 61.1 (as noted in one of the evaluations) - which suggests that there was no residual or long-term effects of the original bladder surgery and pathology on kidney function.  And as outlined above, the lack of signs of obstructive uropathy in June and December of 2008 suggest that his April 2008 procedures were also not contributory to the abnormalities in kidney function.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim and therefore service connection must be denied.  

After examination in March 2009, VA examining physician opined that the Veteran's chronic kidney disease was not related to his status post-transitional cell carcinoma of the bladder with wedge resection, benign prostatic hypotrophy, associated left vericocele and residual incontinence.  That opinion was largely based on the results of the Veteran's renal ultrasonogram, which, according to the physician, did not reveal evidence of the Veteran's bladder condition affecting his kidney condition.  Rather, the VA examining physician opined that the Veteran's chronic kidney disease was more likely due to longstanding hypertension, right-sided solid kidney mass and left kidney cyst.  

A VA medical expert, in March 2011, rendered the opinion that the Veteran's chronic renal failure is less likely than not related to a disability of service origin; is less likely than not related to the Veteran's heart disease; and is less likely than not due to or a result of the Veteran's bladder pathology.  The medical expert further opined that the Veteran's bladder pathology or April 2008 cytoscopic or sigmoidoscopic procedures less likely than not caused an increase in the severity of the Veteran's chronic renal failure beyond the natural progression of the disease and that the Veteran's chronic renal failure did not appear to be in any way medically related to either his status post transitional carcinoma of the bladder with wedge resection or the April 2008 rigid cystoscopy and rigid sigmoidoscopy surgery.  The Board notes that the medical expert provided thorough rationale for all of the opinions rendered.

The Board acknowledges the December 2004 VA treatment record indicating that the Veteran's renal failure may be due to his history of bladder cancer.  However, the Board finds the opinions of the March 2009 VA examining physician and March 2011 VA medical expert to be more persuasive evidence with respect to whether renal failure is related to the Veteran's bladder disability.  The December 2004 VA notation that renal failure "may be" due to the Veteran's history of bladder cancer is equivocal, and there is no indication as to what records were reviewed by the physician who made the notation.  The record specifically reflects that the March 2009 VA examiner had the benefit of a review of the entire claims file prior to forming his opinion.  Also, the December 2004 VA note does not indicate that the physician who suggested that the Veteran's renal failure may be due to his history of bladder cancer reviewed or analyzed a renal ultrasonogram or any other diagnostic test related to hydronephrosis, ureter dilation, or backflow pressure to the kidneys.  The lack of evidence of the Veteran's bladder condition affecting his kidney condition shown by such renal ultrasound largely provided the basis for the March 2009 VA examiner's opinion that the Veteran's chronic kidney disease was not related to his bladder condition.  

With respect to the Veteran's contentions that his chronic kidney disease worsened as the result of an April 2008 VA cystoscopy and sigmoidoscopy, the record reflects no competent evidence suggesting that any such surgical procedure affected the Veteran's kidney condition in any way, and he has not provided any such evidence.  In addition, the VA medical expert in his statement dated in March 2011 rendered the opinion that the Veteran's chronic kidney disease was not related to or worsened as a result of an April 2008 VA cystoscopy and sigmoidoscopy. 

Finally, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which the onset or etiology of a disability is capable through lay observation.  However, although the Veteran might believe that his chronic renal failure is medically related to either his service-connected bladder disability or the April 2008 VA cystoscopy and sigmoidoscopy, the question of causation in this case extends beyond an immediately observable cause-and-effect relationship, and is one that requires medical expertise to answer.  As such, the Board, while acknowledging the Veteran's lay statements and not questioning the Veteran's sincerity, finds that he is not competent to address etiology in the present case.

For all the foregoing reasons, the Board finds that the claim for service connection for chronic renal failure, secondary to status post transitional cell carcinoma of the bladder with wedge resection, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

As a final point, the Board notes that in reaching this conclusion, the Board does not wish in any way to diminish the Veteran's heroic and well-decorated Vietnam combat service, for which he was awarded the Silver Star Medal, Combat Infantryman Badge and Bronze Star Medal with "V" device.  Although the Board is sympathetic to his claim, because the preponderance of the evidence is against the claim, the Board it is without authority to grant this claim on an equitable basis, and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Service connection for chronic renal failure, secondary to status post transitional cell carcinoma of the bladder with wedge resection, is denied.

REMAND

In a March 27, 2009, rating decision, the RO denied the Veteran's claim of entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for bladder dysfunction and notified the Veteran of the determination and his appellate rights in April 2, 2009, letter.  In a statement submitted by his representative on April 28, 2009, Paralyzed Veterans of America requested that the statement be accepted as a "Notice of Disagreement" (NOD) and cited the March 27, 2009, rating decision by date, as well as the April 2, 2009, notice letter, by date, in specifically challenging the RO's determination that VA compensation benefits under 38 U.S.C.A. § 1151 for bladder dysfunction were not warranted.  The Board accepts the Veteran's representative's April 28, 2009, statement as a NOD with the March 27, 2009, rating decision.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and must remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Issue the Veteran an SOC with respect to his claim seeking entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for bladder dysfunction, to include notifying him of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


